IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50207
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSÉ LEON GONZALEZ-LONGORIA,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. SA-95-CA-64
                         - - - - - - - - - -
                           January 16, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     José Leon Gonzalez-Longoria appeals from the district

court’s dismissal of his 28 U.S.C. § 2255 motion.   He argues that

he received ineffective assistance of trial counsel because his

attorney failed to investigate and “suppress” the “true chain of

custody” of the wiretap tapes and transcripts, improperly induced

Gonzalez-Longoria to waive his right to a jury trial, failed to

object to the introduction of the wiretap tapes and transcripts

as evidence, and improperly waived Gonzalez-Longoria’s PSR; that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50207
                               -2-

he received ineffective assistance of appellate counsel because

his attorney failed to raise the tainted-evidence issue on direct

appeal; that his due process rights were violated by the

introduction of the allegedly altered wiretap tapes and

transcripts; that his due process rights were violated by the

civil forfeiture proceeding; and that the district court erred by

failing to conduct an evidentiary hearing.    We have reviewed the

record and find no reversible error.   Although the Government

argues that Gonzalez-Longoria’s claims of ineffective assistance

of trial counsel are not properly before this court, we have

reviewed those claims as well because they were considered by the

district court in its denial of Gonzalez-Longoria’s postjudgment

motion for reconsideration.   Accordingly, the judgment is

AFFIRMED for essentially the reasons stated by the magistrate

judge and adopted by the district court in its denial of

Gonzalez-Longoria’s § 2255 motion, and for the reasons stated by

the district court in its denial of Gonzalez-Longoria’s

postjudgment motion for reconsideration.     See Gonzalez-Longoria

v. United States of America, No. SA-92-CR-65 (W.D. Tex. Dec. 13,

1996); Gonzalez-Longoria v. United States of America, No. SA-92-

CR-65 (W.D. Tex. Mar. 11, 1997).

     AFFIRMED.